Title: From George Washington to Richard Raynal Keene, 28 December 1798
From: Washington, George
To: Keene, Richard Raynal



Sir,
Mount Vernon 28th Decr 1798.

At all times, when it is in my power to do it with tolerable convenience to myself, I feel pleasure in aiding the deserving and meritorious.
But let me observe at the sametime, that a very mistaken opinion prevails with respect to my means of accomplishing this, in a pecuniary way; for was I to judge of these opinions by the numerous applications which are made to me for money, it must be conjectured by them, that I have resources far—very far indeed—beyond what the fact will warrant.
I can assure you, that I find it no easy matter to keep my expenditures within the limits of my receipts; and that, without travelling out of my own circle, I find more than enough to require all the surplusage of the latter, when I have any to spare.
I return the papers contained in your letter of the 24th instant, agreeably to your request; and as I want no evidence of your request, I send the letter also. I am Sir Your Very Hble Servant

Go: Washington

